Citation Nr: 1203528	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-14 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel






INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the RO in Salt Lake City, Utah, which denied reopening for PTSD and denied service connection for bipolar disorder.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board reopened the PTSD claim and remanded this case in June 2010, recharacterizing the issue as one for service connection for an acquired psychiatric disability, claimed as PTSD.  It returns now for appellate consideration.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran's psychiatric disability is not related to any incident of service, but is instead the result of chronic alcohol abuse not related to service or a service connected disability.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has an acquired psychiatric disability as a result of service.  For the reasons that follow, the Board finds that the Veteran's psychiatric disability was not incurred in service or related to any incident of service.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

The Veteran alleges that he had PTSD as a result of recovering bodies following shipwrecks and following a flood in Tunisia.  The Veteran denied any combat and his DD 214 does not relate any combat awards.  

The Veteran's VA treatment records contain numerous diagnoses for psychiatric disorders.  The Veteran complained of PTSD symptoms in April 1999.  The Veteran could not specifically identify his symptoms.  He was interviewed by a registered nurse, who did not offer a diagnosis.  The Veteran was seen for a follow-up interview with a psychologist in May 1999.  The Veteran again reported PTSD, but he was vague in reporting symptoms.  The psychologist diagnosed alcohol dependence.  The Veteran was seen in March 2004 at VA and had concerns that he had PTSD.  He was seen in April 2004 by a VA psychiatrist who diagnosed him with alcohol dependence, R/O (rule out) PTSD.  When seen again in May 2004, the psychiatrist noted that the Veteran was sleeping well and not having symptoms of PTSD.  The Veteran underwent a December 2006 VA examination, performed by a VA psychologist and the coordinator of the VA PTSD clinic in Salt Lake City.  The psychologist indicated that the Veteran was not having PTSD avoidance symptoms in connection with the reported stressor of fishing bodies out of sea with hooks.  The examiner indicated that the other reported stressor had to do with the Veteran's prison term in the 1990's when he was stabbed by another inmate.  The Veteran's hyperarousal symptoms appeared to be related to difficulty living at a homeless shelter, not to any events that occurred in service.  The Veteran was also seen in December 2006 by a different psychiatrist, who diagnosed major depression, without indication that the problem was related to service.  The Veteran was treated between May 2007 and October 2009 through VA.  The Veteran's diagnosis included possible PTSD.  

The Veteran also received treatment through the Utah State Prison system.  The records obtained do not reveal diagnoses of PTSD.  The earliest treatment records, from 1994 and 1995, describe treatment in a sex offender program, but not a specific diagnosis.  The Veteran's records from 1997 do not indicate the diagnosis.  The Veteran was returned to prison in 2005 after a driving under the influence conviction.  At an August 2005 interview, the Veteran reported that he had first been treated for mental illness eight months prior.  The Veteran indicated that he had been diagnosed with bipolar disorder.  The examiner indicated that the Veteran did not show any significant signs of a major mental illness, but rather appeared to have severe dependence on alcohol, providing evidence against this claim and providing one of the basis for the Board's finding in this case. 

An October 2005 entry indicated that the Veteran was complaining of flashbacks.  A referral to a doctor was entered.  A separate October 2005 entry indicated that the Veteran was not suicidal and did not display symptoms of serious mood or thought disorder.  The Veteran was released at some point and returned for a DUI violation of his probation.  Another October 2005 entry indicates that the Veteran was complaining of flashbacks of pulling bodies out of the water, with complaints by the Veteran of hypervigilance, nightmares, flashbacks and insomnia since discharge from service.  No diagnosis was entered.  A November 2005 entry indicates that the Veteran had depression with associated alcoholism, providing more bases for the Board's finding.   

The Veteran was also treated through Weber County Mental Health.  The Veteran was admitted in June 2005 participating in a jail diversion program.  The records describe his progress in obtaining and maintaining employment and his progress through multiple criminal cases concluding with the Veteran's transfer to prison.  Only one entry mentions psychiatric medication prescribed by VA.  No discussion of the appropriate diagnosis or any relationship to service or a potential etiology was mentioned.  

The Veteran's SSA records contain many of the same records.  The Veteran was seen for a September 2006 psychiatric examination in connection with a SSA disability claim.  The Veteran claimed to have PTSD and bipolar disorder.  The examiner indicated that the Veteran's PTSD was secondary to service in the Navy when stationed near Vietnam.  The Veteran reported as his stressor that he was involved in cleaning up and retrieving bodies and body parts from the water after other ships had been blown up.  He reported having to spear and hook body parts, seeing sharks eating bodies, and seeing men drown.  The Veteran was found to have PTSD, bipolar disorder, borderline intellectual functioning and a history of polysubstance abuse.  The Veteran was also seen for an October 2006 physical examination where significant mental problems including bipolar disorder, PTSD and alcoholism.  The Veteran also reported that he had been "shot in the abdomen during the war."  

In this regard, the Board must note that this statement is simply factually inaccurate. 

The Veteran reported a number of traumatic events, leaving him with PTSD.  The Veteran was very emotional, morose most of the visit, and very agitated and tearful when discussing his service on the U.S.S. Forrestal.

The Veteran was seen for an August 2010 VA examination report to determine the correct diagnosis and etiology of the Veteran's psychiatric disability.  The Veteran repeatedly stated through the examination that he had nightmares and that the Navy ruined his whole life.  The examiner recounted the Veteran's history as described by the VA treatment records.  The examiner did not discuss the SSA records, although these had been associated with the claims file at the time of the VA examination.  The examiner noted that the Veteran was a poor historian and very difficult to interview.  The Veteran endorsed every symptom mentioned by the examiner.  The examiner indicated that his overendorsement invalidated the interview as far as making any legitimate or accurate psychiatric diagnoses.  The Veteran reported being in combat three times during the interview, despite not having served in combat as shown by his DD 214 and the claims file.  The Veteran was inconsistent in reporting his daily life.  The Veteran claimed to have a past history of substance abuse, but that he had been sober for fifteen years.  The Veteran's records show recent alcohol detoxification at VA in July 2009.  Following a thorough attempt at a psychiatric evaluation, the examiner indicated that the Veteran's Axis I diagnoses were alcohol dependence, apparently in remission, a cognitive disorder not otherwise specified and malingering.  The Veteran was also found to have Axis II antisocial personality disorder.  The examiner indicated that the Veteran's reports of nightmares and the Navy ruining his life sounded rehearsed.  The examiner noted the Board's request for thorough psychiatric testing, the examiner indicated that the testing was done after the last VA examination, and that the test results were considered invalid.  The examiner indicated that further testing would not be useful in clarifying the diagnoses.  The examiner indicated that the Veteran's diagnoses were the result of a lifetime history of alcohol abuse which began prior to the Veteran's service.  The cognitive disorder was considered to be secondary to the alcohol abuse, providing more of a basis for the Board's finding in this case.  

In light of the foregoing, the Board finds that preponderance of the evidence demonstrates that the Veteran does not have a current disability of PTSD.  While the Veteran has received "possible" and "R/O" diagnoses of PTSD in his VA treatment records, his interviews with psychologists and psychiatrists did not resulted in confirmed PTSD diagnoses.  The Veteran was given a PTSD diagnosis by a psychologist or psychiatrist only during the September 2006 SSA evaluation.  The Board notes that the VA psychologists and psychiatrists saw the Veteran over the course of a decade, repeatedly finding him to be of questionable credibility.  It does not appear from the SSA records that the September 2006 evaluation was performed in full knowledge of the Veteran's treatment history.  Only treatment records from 2004 and 2005 were mentioned.  The Board finds that the preponderance of the medical evidence is against a finding that the Veteran has PTSD.  With respect to the Veteran's lay contentions that he has PTSD, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran's contentions are supported by only one actual diagnosis.  As discussed, the weight of the medical evidence is against a finding that he has PTSD.  The Board finds that the Veteran's statements are not competent to establish the diagnosis in light of the above finding regarding the weight of the medical evidence.  

In this regard, even if the Board were to find that some examiner has found the Veteran to have PTSD at this time, the Board finds that the most probative evidence weighs heavily against such a finding, clearly indicating that the Veteran has created stressors in order to be found by an examiner to have PTSD.  The most recent and most probative VA examination is found to fully support this finding.  

The record also reflects a diagnosis of bipolar disorder in the September 2006 evaluation.  The other notation of bipolar disorder is contained in the August 2005 Utah State Prison record.  The Veteran reported that he had been diagnosed with bipolar disorder.  None of the Veteran's treatment records prior to that point indicate that he had been.  Thus, it is not clear on what basis the Veteran was reporting bipolar disorder.  At the time, however, the examiner concluded that the Veteran did not have bipolar disorder.  The August 2010 VA examination report agreed, indicating that the Veteran did not have bipolar disorder.  The Board notes that the claims file contains a ship's report from the U.S.S. Forrestal showing that the vessel responded to a ship sinking.  A Liberian freighter suffered an onboard explosion.  The entry states that one lifeboat, some debris and one body was found.  The Veteran described recovering "bodies", sharks eating bodies and seeing men drown during the September 2006 evaluation.  This is not supported by the ship's record.  Given that the Veteran was found to be exaggerating symptoms and experiences in other evaluations and the overblown description of the ship sinking, the Board finds that the September 2006 diagnosis of bipolar is of little probative weight.  The evaluator did not have access to the Veteran's full record, which has allowed other examiners to detect malingering and persistent exaggeration.  The Board finds that the August 2005 and August 2010 medical opinions that the Veteran does not have bipolar disorder to be more probative.  As indicated above, the Veteran is not competent to diagnosis himself.  At best, he may offer a hearsay diagnosis from a medical provider.  In this instance, the Board finds that the August 2005 and August 2010 medical opinions outweigh the September 2006 opinion and the Veteran's unexplained report that he has bipolar disorder.  The Board finds that the Veteran does not have bipolar disorder.  

In this regarding, it is important to note the Board's factual finding in this case:  The Veteran is not credible and many of his symptoms and statements (regarding what happened to him during service) are exaggerations, if not fabrications.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.). 

As to the remaining psychiatric disabilities mentioned at various times in the record, the Board notes that service connection is not available for most.  With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  The instant appeal arises from a June 2005 claim.  The earliest statement from the Veteran contained in the claims file that pertains to psychiatric problems is from May 1992.  Thus, a grant of service connection for alcohol abuse is prohibited even if the Veteran's alcohol abuse began during service or worsened during service.  Without an underlying service-connected disability which somehow worsens the cognitive disorder, the cognitive disorder may not be service-connected as it has been found secondary to the Veteran's alcohol abuse.  See id.  Such a thing has not been suggested either by the Veteran or the evidence of record.  Similarly, the Veteran was found to have an antisocial personality disorder in 2010.  Personality disorders are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c).  Hence, service connection cannot be granted for disability due to the Veteran's personality disorder.  

In sum, the Board finds that the Veteran does not have PTSD or bipolar disorder and that the remaining psychiatric disorders are not related to service or are not a permissible basis for service connection.  The Board concludes that service connection is not warranted for an acquired psychiatric disability.  See Hickson.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's claim, July 2005 and April 2006 letters fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration (SSA) records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded an August 2010 medical examination to obtain an opinion as to whether his psychiatric disability was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in June 2010.  The Board instructed that the Veteran's current VA treatment records and his SSA records be obtained and that he be sent for a VA examination, to include additional psychiatric testing.  The Veteran's VA treatment records through June 2010 were obtained.  His SSA records were obtained.  He was also seen for an August 2010 VA examination.  The examiner explained that the Veteran had already completed the requested testing and the results were invalid.  The examiner explained that the Veteran's malingering prevented further testing, and the Board agrees.  As a valid medical reason was offered for the lack of testing, the Board finds that the examination was adequate in discharging the remand instruction.  The Board finds that the RO complied substantially with all of the June 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to service connection for an acquired psychiatric disability, claimed as PTSD, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


